June 2, 2010 BY EDGAR Mr. Larry Spirgel Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance treet, N .E. Washington, D.C. 20549 RE: HUGHES Telematics, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed March 16, 2010 File No. 001-33860 Dear Mr. Spirgel: Reference is made to your letter dated May 11, 2010. In accordance with the instructions provided by the staff of the U.S. Securities and Exchange Commission, HUGHES Telematics, Inc. acknowledges receipt of the letter and anticipates it will submit a response no later than June 15, 2010. Please contact the undersigned at (914) 305-4941 should you have any questions. Best regards, /s/ Robert C. Lewis Robert C. Lewis General Counsel and Secretary cc: via email to: Gregory A. Fernicola (Skadden, Arps, Slate, Meagher & Flom LLP)
